Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art, alone or in combination with another art, teaches the torque transmission assembly of claim 1, specifically wherein a plurality of support arms on the adapter device that form a press fit with support cutouts of a driving body wherein the arm and cutout have two fitting planes which are parallel to one another and to an imaginary plane containing the axis of rotation of the torque transmission assembly. The closest prior arts teach support or adapters with separate connecting components, none of which are formed with parallel fitting planes. Claims 2-16 depend on claim 1 and further limit the invention, making them also allowable. Claim 17 teaches a similarly novel concept wherein the support arms are integral with the fitting surfaces of the adapter device that fit into fitting surfaces of a driving body support cutout, and such integral formations are chip formations, which is not taught or suggested by any prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drewes (US 9651104 B2), Voigt et al (US 2017/0284490 A1), Devlin et al (US 2018/0312221 A1), Militana (US 3168836), Tu (US 2018/0180159 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651